SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

152
KA 11-01947
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DEREK GETMAN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


GENESEE VALLEY LEGAL AID, INC., GENESEO (JEANNIE D. MICHALSKI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Livingston County Court (Dennis S.
Cohen, J.), rendered June 30, 2011. The judgment convicted defendant,
upon his plea of guilty, of attempted promoting a sexual performance
by a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court